DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8-13, 22, 24-34, and 43-50 are pending.
Claims 2, 7, 14-21, 23, and 35-42 are cancelled.

Response to Arguments
First, Applicant argues that Olson does not disclose a user control device configured to be operated by one hand to control the translational and rotational movement of the same device.  Applicant writes, “nowhere does Olsen describe simultaneous manipulation of a first control by a first digit on a hand of a user and manipulation of a second control by a second digit on the hand of a user. Olsen also fails to disclose or to suggest a first control configured to instruct axial movement of an elongated medical device and a second control configured to instruct rotational movement of the same elongated medical device.”  See Remarks at 14 (emphasis in original).
Applicant’s first argument has been fully considered but it is not persuasive. 
As a preliminary matter, claim 1 recites, inter alia, “to axially move a first one of the one or more elongated medical devices … to rotate the first one of the one or more elongated medical devices …”  What is critical to appreciate is the literal meaning of the phrase “one of the one or more elongated devices.”  The phrase denotes one set of one or more elongated devices.  In Olson, the one (set) of one or more elongated devices comprise the sheath (as one elongated device) and the catheter (as another elongated device).
Therefore, the control device taught by Olson is configured to  axially move a first one of the one or more elongated medical devices and to rotate the first one of the one or more elongated medical devices.  See, e.g., [0053] (“Mimicking traditional, manual catheter control, an embodiment of robotic catheter system 10 including haptic feedback system 900 may be configured such that longitudinally translating the input handle may cause a respective longitudinal translation of the catheter/sheath distal tip [i.e., a first one of the one or more elongated medical devices]. However, unlike the traditional, manual catheter, the automated catheter system would generally effectuate this translation by advancing or retracting the cartridge. Further, robotic catheter system 10 can be configured so that the rotation of either handle causes a virtual rotation of the catheter/sheath tip [i.e., a first one of the one or more elongated medical devices], and movement of a thumb tab causes a deflection in the current deflection plane. Haptic feedback system 900 may be configured to provide virtual and/or augmented feedback, as discussed below, during such movement or rotation of the catheter.”) (emphasis added).
Note that Olson, as quoted above, disclose that the various user controls are configurable for particular functions, a configurability that is also disclosed by ROS.  Therefore, contrary to Applicant’s argument, ROS and Olsen can be combined to support an obviousness rejection.
The reasoning above applies to claims 1, 22, and 43.
Second, Applicant asserts that “o portions of Olsen or ROS have been specifically cited against the specific language of independent Claim 43 or the specific language of any of the dependent
claims.”   See Remarks at 17.
	Contrary to Applicant’s assertion, the Office Action cites specific portions of Olsen and ROS.  See Office Action at 11 (“Regarding claims 43-50, as discussed above, Olson in view of ROS teaches an input system for …) (emphasis added).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-13, 22, 24-34, and 43-50 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 20100073150 A1, March 25, 2010) (hereinafter “Olson”) in view of “Joystick Control Teleoperation,” Robot Operating System (ROS), May 15, 2018 (from edit history), available at https://rosplanning.github.io/moveit_tutorials/doc/joystick_control_teleoperation/joystick_control_teleoperation_tutorial.html (hereinafter “ROS”).
	Regarding claims 1-13, as discussed above (Responses to Arguments incorporated by reference herein), Olson teaches an input system for controlling a catheter-based procedure system that includes a robotic drive (as depicted in Fig. 1), including a controller comprising a first control and a second control are positioned on the body so that the first control and the second control can be simultaneously manipulated by a first digit and a second digit on a hand of the user (as depicted in Figs. 7a-7c).  See Figs. 1, 7a-7c, and associated text.  Note that Olsen teaches that the controller can simultaneously translate and rotate the robotic drive.  See, e.g., [0052].  Olsen also teaches that various inputs can be used as safety switches or signal multiplexers.  See, e.g., [0054].   Olsen also encoding of “best-practices” or optimized path planning.  See, e.g., [0028].
However, Olson does not expressly teach a first control coupled to the body and configured to instruct the robotic drive to axially move one of the one or more elongated medical devices in response to manipulation of the first control by a user; and a second control coupled to the body and configured to instruct the robotic drive to rotate one of the one or more elongated medical devices in response to manipulation of the second control by the user.
ROS teaches a robot controller, wherein different inputs on a robot controller can assigned to different axes of motion or to different commands.  See generally “Joystick Command Mappings.”
Therefore, as discussed above (Responses to Arguments incorporated by reference herein), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ROS with the teachings of Olson such that the invention comprises a body; a first control coupled to the body and configured to instruct the robotic drive to axially move a first one of the one or more elongated medical devices in response to manipulation of the first control by a user; and a second control coupled to the body and configured to instruct the robotic drive to rotate the first one of the one or more elongated medical devices in response to manipulation of the second control by the user, wherein the first control and the second control are positioned on the body so that the first control and the second control can be simultaneously manipulated by a first digit and a second digit on a hand of the user (as recited in claim 1); further comprising a third control coupled to the body, wherein the first control and the second control are configured to instruct the robotic drive only if the third control is manipulated by the user (as recited in claim 3); wherein the first control is configured to instruct the robotic drive to axially move the first one of the elongated medical devices at a constant speed in response to manipulation of the first control by a user, and wherein the second control is configured to instruct the robotic drive to rotate the first one of the elongated medical devices by a discrete angle in response to manipulation of the second control by the user (as recited in claim 4); further comprising a third control coupled to the body and configured to map the first control and the second control to a selected one of the one or more elongated medical devices, wherein mapping the first control and the second control to the selected one of one or more elongated medical devices results in configuration of the first control to instruct the robotic drive to axially move the selected one of the one or more elongated medical devices in response to manipulation of the first control by the user, and configuration of the second control to instruct the robotic drive to rotate the selected one of the one or more elongated medical devices in response to manipulation of the second control by the user (as recited in claim 5); further comprising a fourth control coupled to the body, wherein the first control and the second control are configured to instruct the robotic drive only if the fourth control is manipulated by the user (as recited in claim 6); further comprising a fifth control coupled to the body and configured to map the third control and the fourth control to a third one of the one or more elongated medical devices, wherein mapping the third control and the fourth control to the third one of the one or more elongated medical devices configures the third control to instruct the robotic drive to axially move the third one of the one or more elongated medical devices in response to manipulation of the third control by the user and configures the fourth control to instruct the robotic drive to rotate the third one of the one or more elongated medical devices in response to manipulation of the fourth control by the user (as recited in claim 8); further comprising a third control coupled to the body, wherein the first control and the second control are configured to instruct the robotic drive only if the third control is manipulated by the user (as recited in claim 9); wherein the first control is configured to instruct the robotic drive to axially move the first one of the elongated medical devices a continuous speed in response to manipulation of the first control by a user, and wherein the second control is configured to instruct the robotic drive to rotate one of the elongated medical devices by a discrete angle in response to manipulation of the second control by the user (as recited in claim 10); further comprising: a third control coupled to the body and configured to instruct the robotic drive to axially move a second one of the one or more elongated medical devices in response to manipulation of the third control by a second hand of the user (as recited in claim 11); further comprising: a fourth control coupled to the body and configured to map the first control and the second control to a selected one of two or more elongated medical devices; and a fifth control coupled to the body and configured to map the third control to a second selected one of two or more elongated medical devices (as recited in claim 12); wherein the fourth control is configured to map the first control and the second control to the selected one of two or more elongated medical devices only while the fourth control is manipulated by the user, and wherein the fifth control is configured to map the third control to the second selected one of two or more elongated medical devices only while the fifth control is manipulated by the user (as recited in claim 13) in order to provide a more versatile and intuitive user interface. 
Regarding claims 22-42, as discussed above, Olson in view of ROS teaches an
a method for an input system for controlling a catheter-based procedure system that includes a robotic drive configured to control rotational motion and axial motion of one or more elongated medical devices, the method comprising: receiving a first manipulation by a first digit of a first hand of a user of a first control coupled to a body of the input system; receiving a second manipulation by a second digit of the first hand of the user of a second control coupled to the body of the input system; responsive to the first manipulation, instructing the robotic drive to axially move a first one of the first one or more elongated medical devices; and responsive to the second manipulation, instructing the robotic drive to rotate the first one of the one or more elongated medical devices, wherein the first manipulation and the second manipulation occur simultaneously (as recited in claim 22); further comprising: receiving a third manipulation of a third control coupled to the body, wherein the robotic drive is instructed only if the third manipulation is received simultaneously with the first manipulation and the second manipulation (as recited in claim 24); wherein the first control is configured to instruct the robotic drive to axially move the first one of the elongated medical devices a continuous speed responsive to manipulation of the first control by a user, and wherein the second control is configured to instruct the robotic drive to rotate the first one of the elongated medical devices by a discrete angle responsive to manipulation of the second control by the user (as recited in claim 25); further comprising: receiving a third manipulation of a third control coupled to the body; and responsive to the third manipulation, mapping the first control and the second control to a selected one of the one or more elongated medical devices (as recited in claim 26); further comprising receiving a fourth manipulation of a fourth control coupled to the body, wherein the robotic drive is instructed only if the fourth manipulation is received simultaneously with the first manipulation and the second manipulation (as recited in claim 27); wherein the first control and the second control are mapped to the selected one of the one or more elongated medical devices only while the third control is manipulated by the user (as recited in claim 28); further comprising: receiving a third manipulation by a first digit of a second hand of a user of a third control coupled to a body of the input system; receiving a fourth manipulation by a second digit of the second hand of the user of a fourth control coupled to the body of the input system; responsive to the third manipulation, instructing the robotic drive to axially move a second one of the one or more elongated medical devices; and responsive to the fourth manipulation, instructing the robotic drive to rotate the second one of the one or more elongated medical devices, wherein the third manipulation and the fourth manipulation occur simultaneously (as recited in claim 29); further comprising: receiving a third manipulation of a third control coupled to the body, wherein the robotic drive is instructed only if the third manipulation is received simultaneously with the first manipulation and the second manipulation (as recited in claim 30); wherein the first control is configured to instruct the robotic drive to axially move the first one of the elongated medical devices a continuous speed responsive to manipulation of the first control by a user, and wherein the second control is configured to instruct the robotic drive to rotate the first one of the elongated medical devices by a discrete angle responsive to manipulation of the second control by the user (as recited in claim 31); further comprising: receiving a third manipulation of a third control coupled to the body; and responsive to the third manipulation, instructing the robotic drive to axially move a second one of the one or more elongated medical devices (as recited in claim 32); further comprising: receiving a fourth manipulation of a fourth control coupled to the body; responsive to the fourth manipulation, mapping the first control and the second control to a selected one of the one or more elongated medical devices; receiving a fifth manipulation of a fifth control coupled to the body; and responsive to the fifth manipulation, mapping the third control to a second selected one of the one or more elongated medical devices (as recited in claim 33); wherein the first control and the second control are mapped to the selected one of the one or more elongated medical devices only while the fourth control is manipulated by the user, and wherein the third control is mapped to the second selected one of the one or more elongated medical devices only while the fifth control is manipulated by the user (as recited in claim 34).
Regarding claims 43-50, as discussed above, Olson in view of ROS teaches an input system for controlling a catheter-based procedure system that includes a robotic drive configured to control movement of an elongated medical device, the input system comprising: a first control configured to instruct the robotic drive to move the elongated medical device a discrete amount in a first degree of freedom in response to activation of the first control by a user; and a second control configured to instruct the robotic drive to continuously move the elongated medical device in the first degree of freedom in response to activation of the second control by the user (as recited in claim 43); wherein the first control is configured to instruct the robotic drive to move the elongated medical device linearly a discrete distance in response to activation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to move the elongated medical device linearly at a constant speed in response to activation of the second control by the user (as recited in claim 44); wherein the first control is configured to instruct the robotic drive to change the discrete distance the elongated medical device is linearly moved in response to activation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to change the constant speed at which the elongated medical device is linearly moved in response to activation of the second control by the user (as recited in claim 45); wherein the first control is configured to instruct the robotic drive to rotate the elongated medical device by a discrete angle in response to activation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to rotate the elongated medical device at a constant speed in response to activation of the second control by the user (as recited in claim 46); wherein the first control is configured to instruct the robotic drive to change the discrete angle by which the elongated medical device is rotated in response to activation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to change the discrete speed at which the elongated medical device is rotated in response to activation of the second control by the user (as recited in claim 47); further comprising: a third control configured to instruct the robotic drive to move the elongated medical device in a second degree of freedom in response to activation of the third control by a user (as recited in claim 48); further comprising: a fourth control to map the first, second and third controls to one or more of a plurality of elongated medical devices (as recited in claim 49); further comprising: a fourth control to map the first and second controls to one of a plurality of elongated medical devices (as recited in claim 50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./SCOTT LUAN/                                                                                                                                                                                                        /SCOTT LUAN/Primary Examiner, Art Unit 3792